--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bank of South Carolina Corporation 10-K [bksc-10k_20111231.htm]
Exhibit 10.6


Summary Plan Description
 
The Bank of South Carolina
 
Employee Stock Ownership Plan
 
Prepared January 2012
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
Introduction
1
Type of Plan
1
Plan Sponsor
1
Purpose of This Summary
1
   
Plan Administration
1
Plan Trustee
1
Plan Administrator
1
Plan Number
1
Service of Legal Process
1
   
General Plan Definitions
2
Account
2
Allocation Period
2
Break in Service
2
Company Stock
2
Disability
2
Early Retirement Age
2
Exempt Loan
2
Hour of Service
2
Normal Retirement Age
2
Plan Year
2
Vested Interest
2
Year of Service
3
   
Employer Contributions
3
How the Contribution Is Determined
3
How You Become a Participant
3
How You Qualify For a Contribution Allocation
3
How the Contribution Is Allocated
4
How Your Compensation Is Determined
4
How Your Vested Interest Is Determined
4
   
Top Heavy Requirements
4
   
Maximum Allocation Limitations
5
   
Distribution Of Benefits
5
Distributions for Reasons Other Than Death
5
Lump Sum Cash-Outs
5
Distributions Upon Death
5
Form of Distribution
6
Right of First Refusal
6
   
Investment of Accounts
6
   
Tax Withholding on Distributions
6
Direct Rollovers Not Subject to Tax
6
20% Withholding on Taxable Distributions
7
   
Claims Procedure
7
Claims for Non-Disability Benefits
7
Claims for Disability Benefits
8
   
Other Information
9
Attachment of Your Account
9
Amendment or Termination of the Plan
9

 
 
 

--------------------------------------------------------------------------------

 
 
Accounts Are Not Insured
9
Payment of Plan Expenses
9
Voting of Company Stock
9
Participants Returning From Active Military Duty
9
   
Statement of Erisa Rights
10
Basic Rights
10
Duties of Plan Fiduciaries
10
Enforcement of Rights
10
Contact Information
10



 
 

--------------------------------------------------------------------------------

 


Introduction


Type of Plan
Effective January 1, 2012, The Bank of South Carolina amended its employee stock
ownership plan. The plan is named the The Bank of South Carolina Employee Stock
Ownership Plan, but it will be referred to in this summary as the “Plan.”


Plan Sponsor
The Bank of South Carolina is the sponsor of the Plan, and will sometimes be
referred to in this summary as the Sponsoring Employer, the Employer, we, us or
our. Our address is 256 Meeting Street, Charleston, SC 29401; our telephone
number is (843) 724-1500; and our employer identification number is 57-0825951.


Purpose of This Summary
This booklet is called a Summary Plan Description (the SPD) and it is meant to
describe highlights of the Plan in understandable language. It is not, however,
meant to be a complete description of the Plan, nor is it meant to interpret,
extend or change the provisions of the Plan in any way. If there is a conflict
between this SPD and the Plan, the provisions of the Plan control your right to
benefits. A copy of the Plan and related documents are on file with the
Administrator and you can read them at any reasonable time. Also, no provision
of the Plan or this SPD is intended to give you the right to continued
employment or to prohibit changes in the terms or conditions of your employment.
If you have any questions that are not addressed in this summary, you can
contact the Administrator (who is described in the next section) during normal
business hours.


Plan Administration


Plan Trustee
The Plan is administered under a written plan and trust agreement. The trustees
are responsible for trusteeing the Plan's assets. The trustees are Hugh C. Lane,
Jr., Fleetwood S. Hassell, David R. Schools and Sheryl G. Sharry. The trustees
can be contacted at 256 Meeting Street, Charleston, SC 29401.


Plan Administrator
All matters other than investments that concern the operation of the Plan are
the responsibility of the Administrator. The Administrator is The Bank of South
Carolina, whose address is 256 Meeting Street, Charleston, SC 29401, and whose
telephone number is (843) 724-1500. The Administrator has the power and
authority to interpret the terms of the Plan based on the Plan document and
existing laws and regulations, as well as the power to determine all questions
that arise under the Plan. Such power and authority include, for example, the
administrative discretion necessary to resolve issues with respect to an
employee's eligibility for benefits, credited service, Disability, and
retirement, or to interpret any other term contained in  the Plan and related
documents. The Plan Administrator's interpretations and determinations are
binding on all Participants, employees, former employees, and their
beneficiaries.


Plan Number
For identification purposes, we have assigned number 001 to the Plan.


Service of Legal Process
If you have to bring legal action against the Plan for any reason, legal process
can be served on the President of the sponsoring employer at 256 Meeting Street,
Charleston, SC 29401. Legal process can also be served on the trustees or on the
Administrator.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
General Plan Definitions


Many definitions are used in this summary and most are defined in the section
where they appear, but the following terms have broader application and are used
throughout this summary:


Account
Your Account represents the value of our contributions made to the Plan on your
behalf, as well as the net earnings on those contributions. Your Account is
divided into several sub-accounts for accounting purposes, including your
Company Stock Account, which represents just the Company Stock (and the earnings
thereon) allocated to your Account.


Allocation Period
The Allocation Period is the period of time for which a contribution to the Plan
is allocated. The Allocation Period is generally the Plan Year, but to the
extent contributions are made more frequently than annually, they will be
allocated based on the Compensation earned during the Allocation Period. Except
as otherwise noted, a contribution for an Allocation Period of less than 12
months will not be adjusted at the end of the Plan Year to reflect annual
Compensation.


Break in Service
You will incur a Break in Service if you fail to perform, in any 12-month
computation period, more than 500 Hours of Service for eligibility purposes and
more than 500 Hours of Service for Vesting purposes. A Break in Service may
affect your eligibility to receive an allocation of contributions and the number
of your Years of Service which are counted in determining your Vested Interest
in your Account.


Company Stock
Company Stock means common stock we issue which is either voting common stock or
preferred stock convertible into voting common stock.


Disability
Disability is a physical or mental condition you suffer while you are a
Participant that, in the opinion of a doctor approved by the Administrator,
totally and permanently prevents you from performing your specified duties.


Early Retirement Age
Early Retirement Age is any Anniversary Date coinciding with or following the
date you reach age 55 and complete at least 5 Years of Service.


Exempt Loan
An Exempt Loan is a loan made to the Plan, generally by a bank, the proceeds of
which are used to buy Company Stock on behalf of the Plan.


Hour of Service
An Hour of Service is any hour for which you have a right to be paid by us,
including hours you are paid for vacation, holidays, illness, back pay and
maternity leave.


Normal Retirement Age
Normal Retirement Age is the date you reach Age 65.


Plan Year
The Plan Year is the 12-month accounting year of the Plan, and it begins each
January 1st and ends the following December 31st.


Vested Interest
Your Vested Interest is the percentage of your Account to which you are entitled
at any point in time. However, notwithstanding any other vesting schedule set
forth in this summary, as a Participant in the Plan, you will have a 100% Vested
Interest in your Account upon reaching Normal (or Early) Retirement Age prior to
termination of employment, upon your death prior to termination of employment,
or upon suffering a Disability prior to termination of employment.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
Year of Service
A Year of Service is a period of time used to determine your eligibility to
participate in the Plan and to determine your Vested Interest. A Year of Service
for eligibility purposes is a 12-month computation period in which you are
credited with at least 1,000 Hours of Service. Your initial eligibility
computation period begins on your date of hire. Your second eligibility
computation period overlaps your first eligibility computation period and begins
on the first day of the Plan Year which begins prior to the first anniversary of
your date of hire. For example, if your date of hire is March 1st, your first
eligibility computation period will end on the last day of the following
February, but your second eligibility computation period will have already begun
on the immediately preceding January 1st and will end the following December
31st. Each succeeding eligibility computation period (if required) will begin
January 1st and end December 31st. A Year of Service for vesting purposes is a
12-month computation period in which you are credited with at least 1,000 Hours
of Service. The vesting computation period in this Plan is the Plan Year.


Employer Contributions


How the Contribution Is Determined
Making contributions to the Plan for any Plan Year is entirely discretionary on
our part, as is the amount of any such contribution we may decide to make.


How You Become a Participant
To become a Participant in the Plan, you must satisfy the following criteria
(described in more detail below): (a) you must be an Eligible Employee; (b) you
must satisfy the age requirement and the service requirement; and (c) you must
be employed by us on the applicable entry date.



 
●
Eligible Employees. All employees are considered to be Eligible Employees except
for the following ineligible classes of Employees: (a) employees whose
employment is governed by a collective bargaining agreement in which retirement
benefits were the subject of good faith bargaining; (b) employees who are
non-resident aliens who do not receive earned income from us which constitutes
income from sources within the United States; (c) anyone who becomes an employee
as the result of a merger or other acquisition; (d) anyone who is a leased
employee; (e) employees who are employed by an affiliated employer which does
not adopt this Plan; and  (f) any person who is deemed by the Employer to be an
independent contractor on his or her employment commencement date and on the
first day of each subsequent Plan Year, even if such person is later determined
by a court or a governmental agency to be or to have been an Employee.
       
●
Age Requirement. You must be at least 21 years of age.
       
●
Service Requirement. You must be credited with at least 1 Year of Service.
       
●
Entry Date. You will enter the Plan as a Participant on the January 1st which
occurs nearest to the date that you first satisfy both the age and the service
requirements described above.



How You Qualify For a Contribution Allocation
For any Allocation Period in which we make a contribution, a portion of that
contribution will be allocated to your Account if (1) you are a Participant in
the Plan as described above; and (2) you satisfy the conditions described below
for the Allocation Period.



 
●
Active Participants. If you are still employed by us on the last day of an
Allocation Period, you will be eligible to receive an allocation if you are
credited with at least 1,000 Hours of Service during the Allocation Period.

 
 
Page 3

--------------------------------------------------------------------------------

 
 

 
●
Terminated Participants. If you terminate employment with us before the last day
of an Allocation Period because of your retirement on or after Normal or Early
Retirement Age, or because of your death or Disability, you will be eligible to
receive an allocation regardless of your service during the Allocation Period.
If you terminate employment with us before the last day of an Allocation Period
for any other reason, you will not be eligible to receive an allocation for that
Allocation Period.



How the Contribution Is Allocated
Contributions are allocated in the ratio that your Compensation for the Plan
Year bears to the total Compensation of all Participants eligible for an
allocation for the Plan Year. This means that the amount allocated to each
eligible Participant's Account will, as a percentage of Compensation, be the
same. For example, if the contribution is equal to 5% of all eligible
Participant's Compensation, that's the amount that will actually be allocated
each eligible Participant's Account.


How Your Compensation Is Determined
The amount of your Compensation used in determining the amount of contribution
allocated to your Account is the amount you receive from us during the Plan Year
as reported on your Form W-2, excluding any amount in excess of the annual
dollar limitation on compensation imposed by law, which is $250,000 for the Plan
Year beginning in 2012, and which will thereafter be the amount set annually by
law.


How Your Vested Interest Is Determined
Your Vested Interest in your Account, including any earnings allocated to this
account from time to time, is determined by the vesting schedule following this
paragraph, based on your credited Years of Service at the time the determination
is made. In determining your Vested Interest, all of your Years of Service will
be counted except those that were credited prior to the date you reached age 18.
Any part of your Account which is not vested will be forfeited when you receive
a distribution of your Vested Interest (or after you incur 5 consecutive Breaks
in Service, if earlier) and will be allocated to the other Participants.


1 Year of Service
 
0% Vested
2 Years of Service
 
25% Vested
3 Years of Service
 
50% Vested
4 Years of Service
 
75% Vested
5 Years of Service
 
100% Vested



Notwithstanding the Vesting schedule set forth above, your Vested Interest in
your Account will be increased to 100% when you reach your Normal Retirement
Age, provided you haven't terminated employment with the Company. Your Vested
Interest will also be increased to 100% if you die or suffer a Disability before
you terminate employment with the Company.


Top Heavy Requirements


Under certain circumstances, you may be entitled to a minimum allocation for any
Plan Year in which the Plan is considered “top heavy.” The Plan is considered
top heavy for any Plan Year in which more than 60% of Plan assets are allocated
to the Accounts of Participants who are "key" employees (that is, employees who
satisfy certain ownership requirements and employees who are officers and whose
Compensation for the Plan Year exceeds certain IRS limits). The Plan
automatically satisfies this requirement in any Plan Year in which we contribute
on your behalf to another plan (if any) that we sponsor. However, if the Plan is
not exempt, then for each Plan Year in which the Plan is considered top heavy
and in which you are a "non-key" employee who is employed by us on the last day
of the Plan Year, you will receive a minimum allocation equal to the lesser of
3% of your Compensation or the highest percentage of Compensation allocated for
that Plan Year to the Accounts of Participants who are key employees.
 
 
Page 4

--------------------------------------------------------------------------------

 
 
Maximum Allocation Limitations


The amount that can be allocated to your Account for any Plan Year is limited by
law, but the limit only applies to the sum of our contributions and any
forfeitures allocated to your Account. The annual limit is the lesser of 100% of
your Compensation or the annual dollar limitation on allocations imposed by law,
which is $50,000 for the Plan Year beginning in 2012, and which will thereafter
be the amount set annually by law. This limitation does not apply to the amount
of earnings that can be allocated to your Account or to any other funds
transferred to this Plan on your behalf from another retirement plan.


Distribution Of Benefits


Distributions for Reasons Other Than Death
Your Vested Interest will be distributed within an administratively reasonable
time after you terminate employment because of retirement on or after your
Normal Retirement Age. If you terminate employment for any other reason (other
than death), your Vested Interest will be distributed within an administratively
reasonable time after the last day of the Plan Year in which you terminate
employment. Your Vested Interest will be distributed in a lump sum. You can
elect to have this amount paid directly to you or rolled over to another
qualified plan or individual retirement account.
 
Lump Sum Cash-Outs
If your Vested Interest $1,000 or less (including your Rollover Account), it
will be distributed in a lump sum as soon as administratively reasonable after
you terminate employment, even if the time you would normally be entitled to a
distribution as described in the preceding paragraph has not yet occurred. In
such event, you can elect to have your Vested Interest paid to you or rolled
over to another qualified plan or individual retirement account.


Distributions Upon Death
Your Vested Interest will be distributed to your beneficiary as soon as
administratively practicable after your death. If you are not married, you can
name anyone to be your beneficiary. If you are married, your spouse by law is
your beneficiary unless he or she waives the death benefit in writing. Your
Vested Interest will be distributed to your beneficiary in a lump sum.


If your death occurs before the date that minimum distributions must begin (as
described in the preceding section), the distribution of your Vested Interest to
your beneficiary must be made within certain legal timeframes which are
dependent upon several factors, including (1) whether you have a designated
beneficiary, (2) your relationship to the beneficiary (spousal or non-spousal
beneficiary) and (3) certain elections that your beneficiary may make after your
death. Please contact the Administrator for more information regarding payments
to beneficiaries. However, if your death occurs after the date that minimum
distributions must begin, the minimum death benefit that must be paid to your
beneficiary each year after your death is based on the longer of your remaining
life expectancy (had you survived) or the remaining life expectancy of your
beneficiary. Your beneficiary may also choose to accelerate the payment rate.


Any death benefit received by your spouse can be rolled over to an IRA. A
non-spouse beneficiary may establish a special IRA (an “Inherited IRA”) that can
receive a direct rollover of all (except for any required minimum distributions)
or a portion of a death benefit that would be distributed from the Plan to that
non-spouse beneficiary.


Certain portions of a death benefit may not be eligible to be rolled over into
an Inherited IRA. If you (a deceased Participant) needed to take a required
minimum distribution in the year of your death (but you have not yet taken that
required minimum distribution), then that required minimum distribution cannot
be rolled over from the Plan into an Inherited IRA. Similarly, if the non-spouse
beneficiary needs to take any required minimum distribution from the Plan for
the year in which the direct rollover occurs (or any prior year), then the
non-spouse beneficiary cannot roll over that required minimum distribution into
an Inherited IRA.
 
 
Page 5

--------------------------------------------------------------------------------

 
 
If a non-spouse beneficiary elects to roll over the death benefit to an
Inherited IRA, then the inherited IRA will be subject to complicated required
minimum distribution rules. You should inform your non-spouse beneficiary that
(a) he or she is designated to receive your death benefit, and (b) your death
benefit can be rolled over to an Inherited IRA. The non-spouse beneficiary
should discuss any planning issues and tax consequences with their professional
tax advisor with respect to a direct rollover of your death benefit into an
Inherited IRA.


Form of Distribution
Your Vested Interest will generally be distributed in the form of Company Stock.
However, if the stock is not readily tradable, you can sell it back to us at its
current fair market value during the 60-day period immediately following the
distribution (or during an additional 60-day period in the year following the
distribution). Moreover, if we are an S Corporation or our charter or by-laws
restrict the ownership of Company Stock to employees or to the Plan, we can
require you to sell the stock back to us (or we can elect to distribute your
entire Vested Interest in cash rather than Company Stock).


Right of First Refusal
Any Company Stock distributed to you that is not readily tradable is subject to
a right of first refusal. This means that we have the right to match any offer
you receive from a third party for the stock.


Investment of Accounts


Your Account will be placed in the fund maintained by us, which will be invested
primarily in Company Stock. Any part of your Account which is not invested in
Company Stock will be invested in a diversified portfolio which may include
savings and/or money market accounts, stocks, bonds, mutual funds, and insurance
company funds.


Once you reach age 55 and you have been a Participant in the Plan for at least
10 years, you have the right during the following five years to diversify up to
a total of 25% of the Company Stock in your Account that was acquired after
December 31, 1986. During the sixth year, you can diversify up to a total of 50%
of the Company Stock in your account that was acquired after December 31, 1986,
minus any previously diversified shares. To satisfy this requirement, the Plan
will allow you to take diversification withdrawals in Company Stock. However,
this right only applies if your Company Stock Account exceeds $500.


Tax Withholding on Distributions


Due to the complexity and frequency of changes in the federal laws that govern
benefit distributions, penalties and taxes, the following is only a brief
explanation of the law and IRS rules and regulations as of the date this summary
is issued. You will receive additional information from the Administrator at the
time of any benefit distribution, and you should consult your tax advisor to
determine your personal tax situation before taking the distribution.


Direct Rollovers Not Subject to Tax
Any eligible distribution that is directly rolled over to another eligible
retirement account (either another qualified retirement plan or an individual
retirement account) is not subject to income tax withholding. Generally, any
part of a distribution from this Plan can be directly rolled over to another
eligible retirement account unless the distribution (1) is part of a series of
equal periodic payments made over your lifetime, or over the lifetime of you and
your beneficiary, or over a period of 10 years or more; or (2) is a minimum
benefit payment which must be paid to you by law. There are other distributions
that are not eligible for direct rollover treatment, and you should contact the
Administrator if you have questions about a particular distribution.
 
 
Page 6

--------------------------------------------------------------------------------

 
 
20% Withholding on Taxable Distributions
If you have your benefit paid to you and it's eligible to be rolled over, you
only receive 80% of the benefit payment. The Administrator is required to
withhold 20% of the benefit payment and remit it to the Internal Revenue Service
as income tax withholding to be credited against your taxes. If you receive the
distribution before you reach age 59½, you may also have to pay an additional
10% tax. You can still rollover all or a part of the 80% distribution that is
paid to you by putting it into an IRA or into another qualified retirement plan
within 60 days of receiving it. If you want to rollover 100% of the eligible
distribution to an IRA or to another qualified retirement plan, you must find
other money to replace the 20% that was withheld. You cannot elect out of the
20% withholding (1) unless you are permitted (and elect) to leave your benefit
in this Plan, or (2) unless you have 100% of an eligible distribution
transferred directly to an IRA or to another qualified retirement plan that
accepts rollover contributions.


Claims Procedure


If you feel that you are entitled to a benefit that you are not receiving from
the Plan, you can make a written request to the Plan Administrator (or its
delegate) for that benefit. Benefits fall into two categories – Disability
related benefits and non-Disability related benefits. The claims procedure for
each benefit is similar, but there are differences. The claims procedure and
appeals process for each type of benefit is explained in more detail below.


Claims for Non-Disability Benefits
If you feel that you are entitled to a non-Disability related benefit that you
are not receiving, you can make a written request to the Administrator (or its
delegate) for the benefit. If your request is denied, you will be informed by
written or electronic notice within 90 days after the Administrator receives
your request. This notice will contain the following information: (a) the
specific reason or reasons for denial; (b) specific reference to the Plan
provisions on which the denial is based; (c) a description of any additional
material or information necessary in order to present a thorough appeal and an
explanation of why such material or information is needed; and (d) an
explanation of the claim appeal procedure and time limits applicable to the
procedure, including a statement of your right to bring a civil action under
ERISA Section 502 after a denial on appeal.


Note: If the Administrator needs more than 90 days to review your claim for
benefits, you will be advised by written or electronic notice within 90 days
after the Administrator receives your claim. The notice will tell you why the
Administrator needs more time (which cannot exceed an additional 90 days), and
the date by which you can expect a decision.


If you disagree with the Administrator's decision to deny your claim, you can
appeal the denial to the Administrator. You must submit this appeal to the
Administrator within 60 days after the date that you receive the notice of
denial of your initial claim. For purposes of the review, you have the right to
(a) submit written comments, documents, records and other information relating
to the claim for benefits; (b) request, free of charge, reasonable access to,
and copies of all documents, records and other information relevant to your
claim for benefits; and (c) a review that takes into account all comments,
documents, records, and other information you submitted relating to the claim,
regardless of whether the information was submitted or considered in the initial
decision.
 
Your denied claim will be reviewed by the Administrator and within 60 days after
receipt of the request for review you will receive a written or electronic
notice of the Administrator's decision. The notice will (a) provide the specific
reason or reasons for denial; (b) refer to the provisions of the Plan on which
the denial is based; (d) contain a statement that you are entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to your claim; and (d)
describe any voluntary appeal procedures offered by the Plan and your right to
obtain information about the procedures, and a statement of your right to bring
a civil action if you disagree with the Plan Administrator’s decision on appeal.
 
 
Page 7

--------------------------------------------------------------------------------

 
 
Note: If the Administrator needs more than 60 days to review your denied claim,
you will be advised in writing (or electronically) within 60 days after the
Administrator receives the request for review. The notice will tell you why the
Administrator needs more time (up to an additional 60 days), and the date by
which you can expect a decision.


Claims for Disability Benefits
If you feel that you are entitled to a Disability-related benefit that you are
not receiving, you can make a written request to the Plan Administrator (or its
delegate) for the benefit. If your request is denied, you will be informed by
written or electronic notice within 45 days after the Administrator receives
your request. This notice will contain the following information: (a) the
specific reason or reasons for denial; (b) specific reference to the Plan
provisions on which the denial is based; (c) a description of any additional
material or information necessary in order to present a thorough appeal and an
explanation of why such material or information is needed; and (d) an
explanation of the claim appeal procedure and time limits applicable to the
procedure, including a statement of your right to bring a civil action under
ERISA Section 502 after a denial on appeal. In addition, if an internal rule,
guideline, protocol, or other similar criterion was used in making the adverse
determination, the notice must provide either the specific rule, guideline,
protocol, or other similar criterion, or a statement that the rule, guideline,
protocol, or other similar criterion was relied upon in making the adverse
determination and that a copy of the rule, guideline, protocol, or other
criterion will be provided to you free of charge upon request; and if the
adverse benefit determination is based on a medical necessity or experimental
treatment or similar exclusion or limit, the notice must provide either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to your medical circumstances, or a statement
that the explanation will be provided to you free of charge upon request.
 
Note: If the Administrator needs more than 45 days to review your claim for
benefits because of matters beyond the Administrator's control, you will be
advised by written or electronic notice within 45 days after the Administrator
receives your claim. The notice will tell you why the Administrator needs more
time (which cannot exceed an additional 30 days) and the date by which you can
expect a decision. If, prior to the end of the first 30-day extension period,
the Administrator determines that more time is needed to review your claim, then
the period for making the determination can be extended for up to an additional
30 days if you are notified prior to the expiration of the first 30-day
extension period why an extension is needed and the date by which the
Administrator expects to render a decision. Any notice of extension will
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and your will be afforded at least
45 days within which to provide the specified information.
 
If you disagree with the Administrator's decision to deny your claim, you can
appeal the denial to the Administrator, who will then appoint an independent
party to review your appeal. You must submit this appeal to the Administrator
within 180 days after the date that you receive the notice of denial of your
initial claim. If your appeal is based in whole or in part based on a medical
judgment, including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate, then the party reviewing your appeal will
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment. You will
also be given the name of any medical or vocational expert whose advice was
obtained by the Administrator in connection with the initial denial, even if the
advice was not relied upon in denying your claim.


Your denied claim will be reviewed by the Plan Administrator and within 45 days
after receipt of the request for review you will receive a written notice of the
Plan Administrator's decision. The notice will (a) provide the specific
reason(s) for the denial; (b) refer to the provisions of the Plan on which the
denial is based; (d) contain a statement that you are entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to your claim; and (d) describe any
voluntary appeal procedures offered by the Plan and your right to obtain
information about the procedures, and a statement of your right to bring a civil
action if you disagree with the Plan Administrator's decision on appeal.
 
 
Page 8

--------------------------------------------------------------------------------

 
 
Note: If the Plan Administrator needs more than 45 days to review your denied
claim, you will be advised in writing within 45 days after the Administrator
receives the request for review. The notice will tell you why the Plan
Administrator needs more time (which cannot exceed an additional 45 days), and
the date by which you can expect a decision.


Other Information


Attachment of Your Account
Your creditors cannot garnish or levy upon your Account except in the case of a
proper Internal Revenue Service tax levy, and you cannot assign or pledge your
Account except as directed through a Qualified Domestic Relations Order as part
of a divorce, child support or similar proceeding in which a court orders that
all or part of your Account be transferred to another person (such as your
ex-spouse or your children). The Plan has a procedure for processing QDROs,
which you can obtain free of charge from the Administrator.


Amendment or Termination of the Plan
Although we intend for the Plan to be permanent, we can amend or terminate it at
any time. Upon termination, all Participants will have a 100% Vested Interest in
their Accounts as of the date of termination, and all Accounts will be available
for distribution at such time and in such manner as would have been permissible
had the Plan not been terminated.


Accounts Are Not Insured
Your Account is not insured by the Pension Benefit Guaranty Corporation (PBGC)
because the insurance provisions of the ERISA do not apply to employee stock
ownership plans. For more information on PBGC coverage, ask the Administrator or
contact the PBGC. Written inquiries to the PBGC should be addressed to:
Technical Assistance Division, PBGC, 1200 K Street NW, Suite 930, Washington,
D.C. 20005-4026. You can also call with any questions at (202) 326-4000.


Payment of Plan Expenses
The Plan routinely incurs expenses for the services of lawyers, actuaries,
accountants, third party administrators, and other advisors. Some of these
expenses may be paid by us directly while others may be paid from Plan assets.
The expenses that are paid from Plan assets will be shared by all Participants
either on a pro-rata basis or an equal dollar basis. If the expense is paid on a
pro-rata basis, an amount will be deducted from your Account based on its value
as compared to the total value of all Participants' Accounts. For example, if
the Plan pays $1,000 of expenses and your Account constitutes 5% of the total
value of all Accounts, $50 would be deducted from your Account ($1,000 x 5%) for
its share of the expense. On the other hand, if the expense is paid on an equal
dollar basis, the expense is divided by the number of Participants and then the
same dollar amount is deducted from each Participant's Account.


Voting of Company Stock
If the Company Stock in your Account is publicly traded, you can direct how it
will be voted on any matter put before the shareholders of the Company. If the
Company Stock in your Account is not publicly traded, you only have the right to
vote if the matter put before the shareholders involves the approval or
disapproval of a merger, consolidation, recapitalization, reclassification,
liquidation, dissolution, or a sale of substantially all corporate assets.


Participants Returning From Active Military Duty
If you leave to go on active military duty and you satisfy all of the
requirements under the Uniformed Services Employment and Reemployment Rights Act
(USERRA) to be reemployed by us upon completion of that service, then upon your
reemployment we will make contributions to the Plan equal to the amount that
would otherwise have been made for you but for the fact that you left for
military duty. These contributions will be based upon the amount of Compensation
that you would have otherwise received from us during your period of military
service.


If you have USERRA reemployment rights and you die on or after January 1, 2007
while you are performing your military service, you will be entitled to the same
Vesting rights as if you had actually been reemployed by us immediately prior to
the date of your death (that is, your Account will be considered 100% Vested).
 
 
Page 9

--------------------------------------------------------------------------------

 
 
Statement of Erisa Rights


Basic Rights
As a Participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan Participants are entitled to (1) examine, without charge,
at the Plan Administrator’s office and at other specified locations, such as
work-sites and union halls, all Plan documents, including insurance contracts,
collective bargaining agreements and copies of all documents filed by the Plan
with the U.S. Department of Labor, such as detailed annual reports and Plan
descriptions (2) obtain copies of all Plan documents and other Plan information
upon written request to the Plan Administrator. The Administrator may make a
reasonable charge for the copies; (3) receive a summary of the Plan's annual
financial report. The Plan Administrator is required by law to furnish each
Participant with a copy of this summary annual report; and (4) obtain a
statement telling you whether you have a right to receive a pension at Normal
Retirement Age (as defined elsewhere in this summary) and if so, what your
benefits would be at normal retirement age if you stop working under the plan
now. If you do not have a right to a pension, the statement will tell you how
many more years you have to work to get a right to a pension. This statement
must be requested in writing and is not required to be given more than once a
year. The Plan must provide the statement free of charge.


Duties of Plan Fiduciaries
In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for operating the Plan. The people who operate your
Plan, who are called "fiduciaries" of the Plan, have a duty to do so prudently
and in the interest of you and other Plan Participants and beneficiaries. No
one, including your employer, your union, or any other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
pension benefit or exercising your rights under ERISA.


Enforcement of Rights
If your claim for a benefit is denied in whole or in part, you must receive a
written explanation of the reason for the denial. You have the right to have the
Plan review and reconsider your claim. Under ERISA, there are steps you can take
to enforce these rights. For instance, if you request materials from the Plan
and do not receive them within 30 days, you may file suit in a Federal court. In
such a case, the court may require the Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the
Administrator. If you have a claim for benefits that is denied, in whole or in
part, you have the right to use the Plan’s claim procedures to request review of
the claim and to request arbitration if your claim continues to be denied (in
whole or in part) on review. If your claim for benefits is ignored, you may file
suit in a state or Federal court. If you disagree with the Plan's decision or
lack thereof concerning the qualified status of a domestic relations order, you
may file suit in Federal court. If it should happen that Plan fiduciaries misuse
the Plan's money, or if you are discriminated against for asserting your rights,
you may seek assistance from the U.S. Department of Labor, or you may file suit
in Federal court. The court will decide who should pay court costs and legal
fees. If you are successful, the court may order the person you sued to pay
these costs and fees. If you lose, the court may order you to pay these costs
and fees, for example, if it finds your claim is frivolous.


Contact Information
If you have any questions about your Plan, you should contact the Administrator.
If you have any questions about this statement or your rights under ERISA, you
should contact the nearest office of the Employee Benefits Security
Administration (formerly known as the Pension and Welfare Benefits
Administration), U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You can also go the Department of Labor’s website at
http://www.dol.gov/ebsa/publications/wyskapr.html where you can review a
publication called “What You Should Know About Your Retirement Plan.”
 
 
Page 10

--------------------------------------------------------------------------------